DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 - 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 22 recites a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. See specification, paragraph [0238], which gives examples of the readable medium to be a communication medium such as a signal. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer readable medium” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
Dependent claims 23-30 are also rejected since these dependent claims do not fix the above claim deficiency.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela (US 2019/0082184).

	Regarding claim 1, Hannuksela discloses a method of decoding video data, the method comprising:
	 determining a reference block of a reference picture for prediction of a current block of a current picture using motion information (¶ 212);
	 generating a set of reference samples for the current block of the current picture, wherein generating the set of reference samples comprises performing reference sample clipping on the reference block of the reference picture based on a size of the reference picture (¶ 213);
	 and generating a prediction block for the current block of the current picture based on the set of reference samples (¶ 211).
	Regarding claim 2, Hannuksela discloses the method of claim 1, wherein the size of the reference picture comprises a width of the reference picture in samples (¶ 212 and 213).  
claim 3, Hannuksela discloses the method of claim 1, wherein the size of the reference picture comprises a height of the reference picture in samples (¶ 212 and 213).  
	Regarding claim 4, Hannuksela discloses the method of claim 1, wherein performing reference sample clipping on the reference block comprises applying a clipping function that limits positions of the reference samples along a horizontal direction of the reference picture to a minimum of 0 and a maximum of a width of the reference picture in samples minus 1 and along a vertical direction of the reference picture to a minimum of 0 and a maximum of a height of the reference picture in samples minus 1 (¶ 212 - 222).
	Regarding claim 5, Hannuksela discloses the method of claim 1, wherein generating the set of reference samples comprises performing wraparound processing based on the size of the reference picture (¶ 218 - 221).
	Regarding claim 6, Hannuksela discloses the method of claim 5, wherein performing the wraparound processing comprises generating a sample of the one or more set of reference samples based on the size of the reference picture and a wraparound offset (¶ 218 - 221).  
	Regarding claim 7, Hannuksela discloses the method of claim 1, wherein the size of the reference picture is different than a size of the current picture (¶ 210 - 212).
As per claim 8, Hannuksela discloses the method of claim 1, further comprising: decoding a residual block for the current block of the current picture; and decoding the current block of the current picture using the prediction block and the residual block (¶ 124, 125, and 287).
claim 9, Hannuksela discloses the method of claim 1, further comprising: generating a residual block for the current block of the current picture using the current block of the current picture and the prediction block; and encoding the residual block (¶ 124, 125, and 287).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 4 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 7 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
claim 19, Hannuksela discloses the device of claim 10, further comprising a display configured to display the video data (¶ 69).
As per claim 20, Hannuksela discloses the device of claim 10, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (¶ 66 and 68).
As per claim 21, Hannuksela discloses the device of claim 10, further comprising a camera configured to capture the video data (¶ 70).
Regarding claim 22, arguments analogous to those presented for claim 1 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 2 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 3 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 4 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 5 are applicable for claim 27.
Regarding claim 27, arguments analogous to those presented for claim 6 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 7 are applicable for claim 28.
claim 29, arguments analogous to those presented for claim 8 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 9 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 1 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 2 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 3 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 4 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 5 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 6 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 7 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 8 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 9 are applicable for claim 39.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487